                    Case 20-11602-BLS        Doc 30    Filed 07/01/20      Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                            Chapter 11

    FACTOM, INC.,1                                    Case No. 20-11602 (BLS)

                            Debtor.                   Hearing Date: 07/16/20 at 11:00 a.m. (ET)
                                                      Obj. Deadline: 7/9/20 at 4:00 p.m. (ET)



                    MOTION OF THE DEBTOR FOR ORDER AUTHORIZING
                     CONTINUED USE OF PREPETITION BANK ACCOUNT

             The Debtor moves for an order, in the form annexed hereto, authorizing the continued use

of its prepetition bank account at First Texas Bank (Account No. -3255) and checks associated

with said account, pursuant to Bankruptcy Code section 105(a), and states:

             1.     As the Court is well aware, the Operating Guidelines for Chapter 11 Cases for this

district (“Guidelines”) require that all chapter 11 debtors close their prepetition bank accounts and

open new, postpetition DIP accounts.2

             2.     Per the Guidelines, DIP accounts must be maintained at authorized depositories,

and checks for all DIP accounts must bear the designation “debtor in possession”, the case number

and the type of DIP account (e.g., tax, payroll, cash collateral etc.).

             3.     Debtors typically seek a waiver of the above-described provisions, particularly in

larger cases where the debtor has a complex cash management system interference with which is

not in the estate’s best interest.




1      The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas
78750. The last 4 digits of its taxpayer identification number are 6915.

2      See          http://www.justice.gov/ust-regions-r03/file/ch11opguide_de.pdf/download       (the
Guidelines).
               Case 20-11602-BLS        Doc 30      Filed 07/01/20    Page 2 of 3




       4.      The Debtor herein does not have a large, complex cash management system and so

made a good faith effort to comply with the Guidelines and open DIP accounts.

       5.      However, and as set forth in the annexed Declaration of Jay Smith, the Debtor’s

COO, despite having devoted significant time and effort to attempting to open DIP accounts the

Debtor has been unable to do so at any bank, other than Silicon Valley Bank, a creditor which the

Debtor does not wish to bank with,3 for several reasons. Bank branches are by and large

closed, due to the Covid-19 pandemic. In addition, the authorized depositories that the Debtor has

been able to connect with have all advised that they will not open DIP accounts for the Debtor

because it is not an existing customer. The one exception has been Wells Fargo, where the

Debtor’s CEO banks; however, despite having contacted Wells Fargo over a week ago and having

followed up on multiple occasions, to date Wells Fargo has not agreed to open DIP accounts for

the Debtor.4

       6.      The Debtor accordingly desires to simply maintain its bank account at First Texas

Bank, which is FDIC-insured.




3      Silicon Valley Bank is a creditor in respect of the Debtor’s PPP loan. Although the Debtor
expects the loan will be forgiven, the bank has engaged Morrison & Foerster LLP as counsel and
advised that it intends to object to confirmation. (The Debtor has been in touch with counsel and
has inquired as to the ground for objection on June 22, 2020, but no response has been given.)
The Debtor is concerned about Silicon Valley Bank’s imposing an administrative freeze on its
bank accounts if it elected to bank there, notwithstanding the Debtor’s expectation as to
forgiveness and Bankruptcy Code section 553’s mutuality requirement, an issue which would be
avoided by the Debtor’s banking elsewhere.

4      Significant time was also expended because the U.S. Trustee gave the Debtor an outdated
authorized depository list, for which it later apologized.

                                                2
               Case 20-11602-BLS          Doc 30     Filed 07/01/20    Page 3 of 3




       7.      The Debtor has asked to close its three remaining prepetition bank accounts, all at

Silicon Valley Bank and all identified in Schedule A/B [D.I. 5]; and the Debtor no longer has

access to them, online or otherwise.5

       8.      The U.S. Trustee has advised the Debtor at the Initial Debtor Interview that it would

not oppose the relief requested herein.

       9.      No prior request for the relief sought herein has been made to this Court or to any

other court.

       WHEREFORE, the Debtor requests that the Court enter the annexed proposed form of

Order and grant such other and further relief as the Court deems just and proper.


Dated: July 1, 2020                                   Respectfully submitted,

                                                      /s/ Julia Klein
                                                      Julia Klein (DE 5198)
                                                      KLEIN LLC
                                                      919 North Market Street, Suite 600
                                                      Wilmington, Delaware 19801
                                                      (302) 438-0456
                                                      klein@kleinllc.com

                                                      - and -

                                                      Jeffrey Chubak (pro hac vice)
                                                      AMINI LLC
                                                      131 West 35th Street, 12th Floor
                                                      New York, New York 10001
                                                      (212) 490-4700
                                                      jchubak@aminillc.com


                                                      Proposed Attorneys for the Debtor



5      Prepetition the Debtor also kept $20,000 in a money market account at Silicon Valley Bank
which secured its obligations under a Silicon Valley Bank-issued credit card. The credit card was
paid off as of the petition date, and the Debtor has closed the credit card and requested that the
$20,000 be released as it is no longer needed to collateralize the closed card.

                                                 3
